Citation Nr: 0117291	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  93-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation benefits for the cause of the 
veteran's death under 38 U.S.C.A. § 1151.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The appellant is the widow of the veteran who had active 
service from November 1944 to May 1946.  

In a determination in March 1973, the Board of Veterans' 
Appeals (Board) denied service connection for the cause of 
the veteran's death.  An expanded panel of the Board 
reconsidered the case in November 1975, and affirmed the 
denial.  The Board again considered the issue of service 
connection for the cause of the veteran's death in December 
1978.  These determinations considered 38 U.S.C.A. § 351 (now 
1151), and 38 C.F.R. §§ 3.307, 3.358 (2000).

In January 1997, the Board denied entitlement to compensation 
benefits for the cause of the veteran's death under 
38 U.S.C.A. § 1151.  The appellant's May 1997 motion for 
reconsideration was denied in June of 1997.  The appellant 
appealed to the U. S. Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  In 
June 1998, the parties filed a joint motion to vacate and 
remand the Board's decision.  The parties requested 
readjudication of this issue to permit the Board to 
reevaluate the probative value of Dr. U.'s opinion, and to 
permit the Board to provide an adequate statement of reasons 
or bases for its decision regarding the standard of care in 
1971, and a competent medical opinion.  In June 1998, the 
Court vacated the denial of compensation benefits for the 
cause of the veteran's death under 38 U.S.C.A. § 1151, and 
granted the joint motion for remand.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), based on the fact the 
section of the regulation, which included an element of 
fault, did not properly implement 38 U.S.C.A. § 1151.  In 
pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  The 
requirement for fault was eliminated.  In December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower court's decision in Brown v. Gardner, 513 U.S. 113, 115 
S. Ct. 552 (1994).  On March 16, 1995, new regulatory 
criteria were promulgated by VA to conform to the Supreme 
Court's decision and to implement the holding in Gardner.

When the law or regulation changes after a claim has been 
filed but before the administrative or judicial appellate 
process has been concluded, the version most favorable to the 
appellant generally applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Congress amended 38 U.S.C.A. § 1151 in 1996 
for the purpose of changing the requirements concerning 
negligence for recovery under § 1151.  This change is 
effective October 1, 1997, and can be construed to affect 
only claims filed on or after that date.  The claim now 
before the Board on appeal was initially filed before 1997, 
and the Board will proceed on the basis that the more 
restrictive legislative changes which would place greater 
burdens on the claimant do not apply to these matters.

When there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, as here, 
the appellant's claim under the liberalizing regulation is a 
claim separate and distinct from the claim previously and 
finally denied prior to the liberalizing regulation.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  The 
appellant's claim for compensation benefits for the cause of 
the veteran's death under 38 U.S.C.A. § 1151 is entitled to 
de novo review without regard to finality, and new and 
material evidence.  In any event, the opinions of Dr. U. 
would have constituted new and material evidence sufficient 
to reopen the claim.

The appellant and her attorney at the time were informed in 
April 1999 that the Board was requesting an opinion from a 
medical expert not associated with the Department of Veterans 
Affairs (VA).  The Board thereafter obtained an independent 
medical expert (IME) opinion in August 1999 and the 
appellant's representative was provided a copy of the 
opinion, and an opportunity to respond later that same month.  
38 C.F.R. §§ 20.901, 20.903 (2000).

The appellant most recently contends that Bethanidine Sulfate 
was improperly administered to the veteran during the time 
period preceding his death, and that this was a contributing 
factor to the cause of death.  The appellant further contends 
that the failure of the IME physician to acknowledge this 
fact demonstrated that not all of the relevant medical 
records were considered by the IME physician at the time she 
rendered her requested opinions.  The Board finds that such a 
theory has not yet been adjudicated by the regional office 
(RO) and is therefore not appropriate for current appellate 
consideration.  In view of the Board's decision to remand the 
issue of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151, any readjudication should include 
consideration of entitlement based on the alleged improper 
administration of the medication noted above.

As the Board noted in January 1997, insofar as the claimant 
maintains that the veteran's death was related to post-
service radiation exposure, she has not stated a claim for 
benefits arising under title 38, United States Code, and the 
Board has no jurisdiction over such a claim.  38 U.S.C.A. 
§§  511a, 7104 (West 1991); 38 C.F.R. § 20.101 (2000).

Finally, the Board notes that the appellant's 1992 reference 
to dependency and indemnity compensation, to include service 
connection for the cause of the veteran's death on the basis 
of direct incurrence was discussed in the January 1997 Board 
decision.  The Board noted that there were prior final 
determinations with respect to a claim for service connection 
for the cause of the veteran's death, that the claimant's 
references were unclear and that they should be clarified.  
The appellant, in a March 1997 statement, wrote that VA 
personnel in Pittsburgh, Pennsylvania, called her in response 
to her request for a complete copy of her husband's VA 
medical records, which she received.  The appellant stated 
that the records contained new and material evidence showing 
that on July 14, 1971, VA Form 10-R-10 was received at the VA 
medical center, and that in the denial of her claim in 
January 1997 she found no mention of this new and material 
evidence to support her claim.  She also noted receipt of a 
February 19, 1997, letter from the RO telling her to contact 
the RO on several issues.  The appellant then noted her 
change in representation.  The Board concludes that, as the 
claimant's references remain to events of July 1971, which 
clearly pertain to the claim for benefits under the provision 
of 38 U.S.C.A. § 1151, she has not applied to reopen her 
claim for dependency and indemnity compensation, to include 
service connection for the cause of the veteran's death.  Nor 
has any appeal been filed regarding such claims.  
Accordingly, only the issue listed on the title page is 
before the Board.


REMAND

Background

The very extensive record in this case consists of several 
volumes.  Those volumes contain a great deal of duplicated 
records and documents.  Moreover, the claimant's own 
submissions contain a great deal of repetition of the same 
evidentiary assertions.  

The appellant has submitted an opinion from a private 
physician, who, based on history and the records provided by 
the appellant, found that failure by the VA to provide 
dialysis on a timely basis hastened the veteran's death.  On 
the basis of recently enacted legislation discussed below, 
the Board finds that it is required to remand this matter for 
further action by the RO.




Statutory and Regulatory Background

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and 
dependency indemnity compensation under chapter 13 of this 
title shall be awarded  in the same manner as if such 
disability, aggravation, or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991).

Regulatory provisions pertinent to this claim include 
38 C.F.R. § 3.358 (2000), compensation for disability or 
death from hospitalization, medical or surgical treatment, 
examinations or vocational rehabilitation training, which 
provides in relevant part:  

(a)  	General.  Where it is determined 
that there is additional disability resulting 
from a disease or injury or an aggravation of 
an existing disease or injury suffered as a 
result of training, hospitalization, medical 
or surgical treatment, or examination, 
compensation will be payable for such 
additional disability.  (Authority: 38 U.S.C. 
1151).

(b)  	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
(1)  	The veteran's physical condition 
immediately prior to the disease or injury on 
which the claim for compensation is based 
will be compared with the subsequent physical 
condition resulting from the disease or 
injury, each body part involved being 
considered separately. 
(i)  	As applied to examinations, the 
physical condition prior to the disease or 
injury will be the condition at time of 
beginning the physical examination as a 
result of which the disease or injury was 
sustained. 
(ii)  	As applied to medical or surgical 
treatment, the physical condition prior to 
the disease or injury will be the condition 
which the specific medical or surgical 
treatment was designed to relieve. 
(2)	  Compensation will not be payable under 
38 U.S.C. 1151 for the continuance or natural 
progress of disease or injuries for which the 
training, or hospitalization, etc., was 
authorized. 
(c)	  Cause.  In determining whether such 
additional disability resulted from a disease 
or an injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 
(1)	  It will be necessary to show that the 
additional disability is actually the result 
of such disease or injury or an aggravation 
of an existing disease or injury and not 
merely coincidental therewith. 
(2)	  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as the 
result of training, hospitalization, medical 
or surgical treatment, or examination. 
(3)	  Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly 
administered with the express or implied 
consent of the veteran, or, in appropriate 
cases, the veteran's representative.  
"Necessary consequences" are those which are 
certain to result from, or were intended to 
result from, the examination or medical or 
surgical treatment administered. Consequences 
otherwise certain or intended to result from 
a treatment will not be considered uncertain 
or unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered. 
(4)	  When the proximate cause of the injury 
suffered was the veteran's willful misconduct 
or failure to follow instructions, it will 
bar him (or her) from receipt of compensation 
hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358.


Factual Background

The veteran applied for VA pension benefits in April 1970.  
He identified his disability as a heart condition and 
hypertension, "1969."  Private medical records associated 
with the claim show hospitalization in March 1970, with a 
diagnosis of severe arterial hypertension, and acute 
myocardial infarction (MI).  The records note that the 
veteran had been under treatment for elevated blood pressure 
for 2 years, that he had an acute onset of chest pain and 
syncope associated with diaphoresis and nausea, and that his 
blood pressure was 210/140.  

An April 1970 medical report indicates the veteran provided a 
history of progressively increasing symptoms, including high 
blood pressure, for "15-17" years.  A blood pressure of 
210/130 was recorded and the diagnosis was hypertensive 
cardiovascular renal disease.

The veteran was hospitalized at a VA medical facility from 
April 23, 1970, to May 30, 1970, with essential hypertension 
with nephrosclerosis, arteriosclerotic heart disease with old 
myocardial infarction, anxiety reaction, and exogenous 
obesity.  He provided a history that his "present problem" 
(described as high blood pressure) was discovered "around 
1962."  Pertinent kidney function studies were performed and 
recorded.  He was hospitalized again July 9-31, 1970 with 
accelerated essential hypertension and azotemia secondary to 
hypertension.  He was also treated for a sebaceous cyst.

The veteran was examined by the VA in July 1970, and 
information recorded for clinical purposes was to the effect 
the veteran had been treated by Dr. P. C. from 1962 to 1970 
for hypertension-kidneys, Dr. V. for the same problems in 
August 1968, Dr. L. for "heart seizure" in March 1970, and 
Dr. J. C. for "hyper-renal" from April to June 1970.  
Reference was made to a "heart attack" in 1962 while under 
anesthesia for dental treatment.  The diagnoses were 
arteriosclerotic heart disease, coronary insufficiency with 
remote MI, and malignant hypertension, Class III A, and 
arteriosclerotic kidney.  An electrocardiographic (EKG) 
record showed remote inferior wall infarction, and left 
ventricular hypertrophy.  The veteran was found to be 
entitled to VA pension benefits based on hypertensive 
cardiovascular disease with arteriosclerotic kidney.  

Employment information, dated in August 1970, noted that the 
veteran had a heart attack, and last worked July 14, 1970.  

Records of medical expenses for the veteran showing treatment 
at a private hospital in Houston, Texas, in November and 
December 1970, and private treatment in Ohio in November 
1970, and January 1971, were received in February 1971.

The record contains a copy of a private examination for 
housebound status or need for aid and attendance (VA Form 21-
2680), dated 8/16/71 (August 16, 1971), and dated stamped on 
the reverse side as received by VA on August 20, 1971.  The 
Board notes that the handwritten inscription of the date on 
the form makes it appear at first glance that possibly the 
date is the 14th, not the 16th.  The physician noted 
progressive deterioration since January 1971, and progressive 
dysuria.  The veteran was described as looking chronically 
ill, stooped, hollow eyed, and "stares."  The diagnoses 
were essential malignant hypertension and hypertensive 
cardiovascular renal disease in borderline congestive 
failure.

Received in August 1972 were copies of VA medical records 
dated July 14, 1971.  A doctor's progress note showed the 
veteran's blood pressure to be 210/150, and it was recorded 
that the veteran had dyspnea for the previous three days, 
associated with cephalalgia and posterior cervical pain.  His 
current medications were listed, and it was noted that he was 
being followed in the hypertensive clinic.  His eyes were 
checked and showed moderate hypertensive pathology.  His 
chest was clear to P&A (percussion and auscultation).  A 
chest X-ray study showed a "slight" increase of 
interstitial marking of the lungs bilaterally.  A 
consultation sheet was made out for the hypertensive clinic, 
noting his dyspnea and cephalalgia, medication, and that the 
veteran was to contact Dr. U.'s secretary.

The veteran's September 12, 1971, certificate of death shows 
the immediate cause of death as uremia, due to or as a 
consequence of malignant hypertension due to or as a 
consequence of malignant nephrosclerosis.  Congestive heart 
failure was a significant condition contributing to death and 
an autopsy was conducted.  

The record contains further evidence, including medical 
opinions concerning the issue on appeal.




Analysis

The Veterans Claims Assistance Act of 2000

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereafter VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In the RO's most recent denial of the claim in August 1996, 
it found that the claim was not well grounded.  Since this 
legal standard has been eliminated by the recent legislative 
change, on remand the RO will also have an opportunity to 
review the basis for its determination. 

The Board further notes that the recent case of Holliday v. 
Principii, No. 99-1788 (U.S. Vet. App. February 23, 2001) and 
cases cited therein caution that the Board should not rule on 
the applicability of new legislation as far ranging as the 
VCAA without first providing the claimant with notice and an 
opportunity to present argument on that legislation.  


Additional Authority not previously cited

The Board would also like to take this opportunity to advise 
the appellant of a new opinion of the General Counsel of VA 
that deals with the issue of the applicability of 38 U.S.C.A. 
§ 1151 to claims based on "acts of omission."  VAOPCGPREC 
5-2001.  As was the case with the VCAA and the Holliday 
decision, in the process of readjudicating the issue of 
entitlement to benefits under 38 U.S.C.A. § 1151, the RO is 
requested to comment on the impact, if any, this General 
Counsel opinion had on its decision in this matter.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters that the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the record in 
light of the VCAA.   In this regard, the 
RO should specifically address The 
apparently new theory of entitlement 
advanced by the claimant concerning the 
alleged administration of the drug 
Bethanidine Sulfate in 1970, as 
discussed above on page four, paragraph 
one.

3.  After the completion of any 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to compensation benefits for 
the cause of the veteran's death under 
38 U.S.C.A. § 1151, to include 
consideration of VAOPGCPREC 5-2001, and 
entitlement based on the administration 
of the drug Bethanidine Sulfate in 1970. 

4.  Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
her representative, if any, should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


			
                   GARY L. GICK                                       
BARRY F. BOHAN 
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



